Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 03/15/2022 has been entered. Claims 1 and 37 have been amended. Claims 75 and 76 are added new. Claims 1, 9, 12-13, 17, 35, 37, 46, 50, 73, 75  and 76 are still pending in this application with claims 1 and 37 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 17, 35, 37 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of WANG et al. (US Pub. No: 2020/0120714 A1). 
	Regarding claim 1, CATT discloses a method of configuring a random access resource (see page 1, section 1 i.e. Introduction), the method being applied to a terminal (see page 2, section 2.1, 1st para wherein beam failure detection by UE, is mentioned and also see page 3, section 2.2.2) and comprising: receiving configuration information of a Physical Random Access Channel (PRACH) resource transmitted by a network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs wherein UE being configured with PRACH resources from gNB/network node, is mentioned and also see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and configured & received by UE, is mentioned); wherein the configuration information is configured to indicate a PRACH transmission resource reserved by the network node for the terminal and used to transmit a beam failure recovery request (see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and the dedicated/reserved resources being UE-specifically configured, is mentioned and also see, page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned),
wherein, receiving the configuration information of the PRACH resource transmitted by the network node, comprises:
receiving the configuration information of the PRACH resource transmitted at preset time by the network node, wherein, the preset time comprises at least one of: a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, or time when a beam failure is detected for a first time after an access of the terminal is completed; or,  
transmitting request information for requesting the PRACH resource to the network node and receiving the configuration information of the PRACH resource transmitted by the network node according to the request information (see page 3, section 2.2.2, 1st para, wherein one set of PRACH resources being reserved for beam recovery purposes, is mentioned & for contention-free transmission, UE transmitting the request signal in a dedicated resource which is UE-specifically configured, is mentioned, also see section 2.2.2, 2nd para, wherein for contention-based transmission, the UE choosing randomly one resource from the resource pool and transmitting the request signal to the gNB, is mentioned & the gNB assigning a unique sequence to each UE that shares set of resources/PRACH resources and transmitting a DL control channel on the new BPL to the UE, i.e. the DCI being scrambled with UE’s C-RNTI, is mentioned and also see page 4, section 2.2.2, 2nd para, during procedure of the 4-step RACH process, after receiving the request signal from UE, gNB sending an Msg2-like message, DCI for Msg2 being scrambled by BR-RNTI which is also function of the PRACH resource, is mentioned). 
CATT is silent in teaching the above method of configuring a random access resource comprising the configuration information comprises grouping information of preamble sequence codes for carrying the beam failure recovery request, the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not.
However, WANG et al. teach a method (see Abstract and Fig.15) comprising the configuration information comprises grouping information of preamble sequence codes for carrying the beam failure recovery request (see Fig.3, step 302 wherein the UE/terminal receiving a resource configuration indication to indicate time & frequency resource for transmitting, is mentioned, see para [0141] wherein the  UE may identify an uplink failure beam identifier from a transmission resource position of uplink beam failure recovery request at step 303, as illustrated in FIG. 3, is mentioned and see Fig.12 & para [0152] wherein the resource configuration indication may include one or more of: preamble time domain position indication, preamble frequency domain position indication, related beam group indication, preamble orthogonal cover/sequence code indication and uplink transmission resource indication for the additional information related to the terminal device, is mentioned and see para [0153] wherein an uplink beam failure recovery request at a transmission resource position identifying an uplink failure beam identifier, is mentioned), the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not (see Fig.12 and para [0152] wherein the resource configuration indication may include one or more of: preamble time domain position indication, preamble frequency domain position indication, related beam group indication, preamble orthogonal cover/sequence code indication and uplink transmission resource indication for the additional information related to the terminal device, is mentioned and see para [0153] wherein an uplink beam failure recovery request at a transmission resource position identifying an uplink failure beam identifier, is mentioned, all of which is equivalent to having “the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not”).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT to have the configuration information comprising grouping information of preamble sequence codes for carrying the beam failure recovery request, the grouping information being used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not, disclosed by WANG et al. in  order to provide an effective mechanism of providing additional information related to terminal device to the network node together with a random access preamble and substantially facilitating the random access process for either initial access or non-initial access in wireless communication system. 
Regarding claim 17, CATT and WANG et al. together teach the method of configuring a random access resource according to claim 1.
CATT further teaches the method of configuring a random access resource according to claim 1, wherein, after receiving the configuration information of the PRACH resource transmitted by the network node, the method further comprises: transmitting, in a case that a beam failure is detected, the beam failure recovery request to the network node through the PRACH resource (see page 3, section 2.2.2 , 1st para wherein the UE transmitting the request signal in a dedicated resource which is UE-specifically configured by the gNB, is mentioned and also see page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned and also see page 4, section 2.2.2, 2nd para) . 
Regarding claim 35, CATT teaches a terminal (see page 1, section 1 i.e. Introduction and page 3, section 2.2.2 for UE/terminal), comprising implementing steps of the method of configuring a random access resource according claim 1 (see the above teaching of CATT and WANG et al. together in the rejection of claim 1).
WANG et al. further teach the above terminal (see Fig.15 & terminal device/UE 1520 and para [0038]), comprising: a processor  (see Fig.15, processor 1521 inside UE 1520) and a storage (see Fig.15, MEM 1522 inside UE 1520), wherein a computer program executable by the processor is stored in the storage and when the computer program is executed by the processor, the processor implementing the above steps of the method of configuring a random access resource (see paragraphs [0181] & [0182] and also the above teaching of CATT and WANG et al. together in the rejection of claim 1). 
Regarding claim 37, CATT discloses a method of configuring a random access resource (see page 1, section 1 i.e. Introduction), the method being applied to a network node (see page 3, Fig.1 and section 2.2.1, 2nd para & section 2.2.2, 1st para wherein the method of configuring resources by gNB/network node, is mentioned) and comprising: transmitting configuration information of a Physical Random Access Channel (PRACH) resource to at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs wherein UE being configured with PRACH resources from gNB/network node, is mentioned and also see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and configured & received by UE from the gNB, is mentioned), wherein the configuration information is configured to indicate a PRACH transmission resource reserved by the network node for the terminal and used to transmit a beam failure recovery request (see page 3, section 2.2.2, 1st para wherein PRACH resources being reserved for beam recovery purposes and the dedicated/reserved resources being UE-specifically configured, is mentioned and also see, page 3, under proposal 6, PRACH channel being used for beam failure recovery request transmission, is mentioned),
wherein, transmitting the configuration information of the PRACH resource to the at least one terminal, comprises:
transmitting the configuration information of the PRACH resource to the at least one terminal at preset time, wherein, the preset time comprises at least one of: a first preset time duration prior to a start of service transmission, a second preset time duration after the start of service transmission, or time when a beam failure is detected for a first time after an access of the terminal is completed; or,  
receiving request information transmitted by the at least one terminal and used for requesting the PRACH resource and transmitting the configuration information of the corresponding PRACH resource to the terminal according to the request information (see page 3, section 2.2.2, 1st para, wherein one set of PRACH resources being reserved for beam recovery purposes, is mentioned & for contention-free transmission, UE transmitting the request signal in a dedicated resource which is UE-specifically configured, is mentioned, also see section 2.2.2, 2nd para, wherein for contention-based transmission, the UE choosing randomly one resource from the resource pool and transmitting the request signal to the gNB, is mentioned & the gNB assigning a unique sequence to each UE that shares set of resources/PRACH resources and transmitting a DL control channel on the new BPL to the UE, i.e. the DCI being scrambled with UE’s C-RNTI, is mentioned and also see page 4, section 2.2.2, 2nd para, during procedure of the 4-step RACH process, after receiving the request signal from UE, gNB sending an Msg2-like message, DCI for Msg2 being scrambled by BR-RNTI which is also function of the PRACH resource, is mentioned).
CATT is silent in teaching the above method of configuring a random access resource comprising the configuration information comprises grouping information of preamble sequence codes for carrying the beam failure recovery request, the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not. 
However, WANG et al. teach a method (see Abstract and Fig.15) comprising the configuration information comprises grouping information of preamble sequence codes for carrying the beam failure recovery request (see Fig.3, step 302 wherein the UE/terminal receiving a resource configuration indication to indicate time & frequency resource for transmitting, is mentioned, see para [0141] wherein the  UE may identify an uplink failure beam identifier from a transmission resource position of uplink beam failure recovery request at step 303, as illustrated in FIG. 3, is mentioned and see Fig.12 & para [0152] wherein the resource configuration indication may include one or more of: preamble time domain position indication, preamble frequency domain position indication, related beam group indication, preamble orthogonal cover/sequence code indication and uplink transmission resource indication for the additional information related to the terminal device, is mentioned and see para [0153] wherein an uplink beam failure recovery request at a transmission resource position identifying an uplink failure beam identifier, is mentioned), the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not (see Fig.12 and para [0152] wherein the resource configuration indication may include one or more of: preamble time domain position indication, preamble frequency domain position indication, related beam group indication, preamble orthogonal cover/sequence code indication and uplink transmission resource indication for the additional information related to the terminal device, is mentioned and see para [0153] wherein an uplink beam failure recovery request at a transmission resource position identifying an uplink failure beam identifier, is mentioned, all of which is equivalent to having “the grouping information is used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not”).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT to have the configuration information comprising grouping information of preamble sequence codes for carrying the beam failure recovery request, the grouping information being used to indicate whether a preamble sequence code within a current group is used for transmitting the beam failure recovery request or not, disclosed by WANG et al. in  order to provide an effective mechanism of providing additional information related to terminal device to the network node together with a random access preamble and substantially facilitating the random access process for either initial access or non-initial access in wireless communication system. 
Regarding claim 73, CATT teaches a network node (see page 1, section 1 i.e. Introduction and page 3, section 2.2.2 for gNB/network node), comprising implementing steps of the method of configuring a random access resource according to claim 37 (see the above teaching of CATT and Gao et al. together  in the rejection of claim 37).
WANG et al. further teach the above network node (see Fig.15 & network node 1510 and para [0038]) comprising: a processor (see Fig.15, processor 1511 inside network node 1510) and a storage (see Fig.15, MEM 1512 inside network node1510), wherein a computer program executable by the processor is stored in the storage and when the computer program is executed by the processor, the processor implementing the above steps of the method of configuring a random access resource (see paragraphs [0180] & [0182] and also the above teaching of CATT and WANG et al. together in the rejection of claim 37).
7.	Claims 9, 12 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of WANG et al. (US Pub. No: 2020/0120714 A1) and further in view of Dinan (US Pub. NO: 2016/0278083 A1).
	Regarding claims 9 and 12, CATT and WANG et al. together teach the method of configuring a random access resource according to claim 1.
	CATT further teaches the method of configuring a random access resource according to claim 1, wherein receiving the configuration information of the PRACH resource transmitted by the network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
	CATT and WANG et al. together yet are silent in teaching the method of configuring a random access resource according to claim 1, wherein, after receiving the configuration information, the method further comprises: receiving an activation instruction or a deactivation instruction transmitted by the network node; wherein the activation instruction is configured to activate the PRACH resource, and the deactivation instruction is configured to deactivate the PRACH resource and wherein, after receiving the activation instruction or the deactivation instruction transmitted by the network node, the method further comprises: feeding back acknowledgement (ACK) information/non-acknowledgement (NACK) information to the network node according to the activation instruction or the deactivation instruction. 
	However, Dinan teaches a method (see Abstract and Fig.9) wherein, after receiving the configuration information, the method further comprises: receiving an activation instruction or a deactivation instruction transmitted by the network node (see para [0214] wherein wireless device (UE) receiving at least one message comprising configuration parameters of one or more cells, is mentioned and also the wireless device receiving an activation/deactivation media-access-control control element (MAC CE), is mentioned); wherein the activation instruction is configured to activate the PRACH resource and the deactivation instruction is configured to deactivate the PRACH resource (see para [0218] wherein the PUCCH/PRACH resources of the activated SCell being also employed for uplink transmission of ACK/NACK for downlink packets received, is mentioned and also UE performing the following deactivation mechanisms in any one of the subframes, is mentioned) and wherein, after receiving the activation instruction or the deactivation instruction transmitted by the network node, the method further comprises: feeding back acknowledgement (ACK) information/non-acknowledgement (NACK) information to the network node according to the activation instruction or the deactivation instruction (see para [0218] wherein the PUCCH/PRACH resources of the activated SCell being also employed for uplink transmission of ACK/NACK for downlink packets received on the PUCCH SCell and any other activated SCell(s), is mentioned). 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and WANG et al. to have, after receiving the configuration information, and to further include receiving an activation instruction or a deactivation instruction transmitted by the network node, wherein the activation instruction being configured to activate the PRACH resource and the deactivation instruction being configured to deactivate the PRACH resource and wherein, after receiving the activation instruction or the deactivation instruction transmitted by the network node, to further include feeding back acknowledgement (ACK) information/non-acknowledgement (NACK) information to the network node according to the activation instruction or the deactivation instruction, disclosed by Dinan in order to provide an effective mechanism of efficiently providing information comprising configuration parameters of a plurality of cells including a plurality of PUCCH groups and also controlling transmission of channel state information of wireless devices in wireless communication system.
Regarding claim 46, CATT and WANG et al. together teach the method of configuring a random access resource according to claim 37.
CATT further teaches the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
CATT and WANG et al. together yet are silent in teaching the method of configuring a random access resource according to claim 37, wherein, after transmitting the configuration information, the method further comprises: transmitting an activation instruction or a deactivation instruction to the terminal; wherein the activation instruction is used to activate the PRACH resource, and the deactivation instruction is used to deactivate the PRACH resource. 
However, Dinan teaches a method (see Abstract and Fig.9) wherein, after transmitting the configuration information, the method further comprises: transmitting an activation instruction or a deactivation instruction to the terminal (see para [0214] wherein wireless device (UE) receiving at least one message comprising configuration parameters of one or more cells from the eNB, is mentioned and also the wireless device receiving an activation/deactivation media-access-control control element (MAC CE) from the eNB, is mentioned); wherein the activation instruction is used to activate the PRACH resource and the deactivation instruction is used to deactivate the PRACH resource (see para [0218] wherein the PUCCH/PRACH resources of the activated SCell being also employed for uplink transmission of ACK/NACK for downlink packets received, is mentioned and also UE performing the following deactivation mechanisms in any one of the subframes, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and WANG et al. to have, after transmitting the configuration information, to further include transmitting an activation instruction or a deactivation instruction to the terminal, wherein the activation instruction being used to activate the PRACH resource and the deactivation instruction being used to deactivate the PRACH resource, disclosed by Dinan in order to provide an effective mechanism of efficiently providing information comprising configuration parameters of a plurality of cells including a plurality of PUCCH groups and also controlling transmission of channel state information of wireless devices in wireless communication system.
8.	Claims 13 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of WANG et al. (US Pub. No: 2020/0120714 A1) and further in view of Ma et al. (US Pub. No: 2010/0265919 A1).
	Regarding claim 13, CATT and WANG et al. together teach the method of configuring a random access resource according to claim 1.
	CATT further teaches the method of configuring a random access resource according to claim 1, wherein receiving the configuration information of the PRACH resource transmitted by the network node (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
CATT and WANG et al. together yet are silent in teaching the method of configuring a random access resource according to claim 1, wherein after receiving the configuration information, the method further comprises: receiving a release instruction transmitted by the network node, wherein the release instruction is used to release the PRACH resource. 
However, Ma et al. teach a method (see Abstract), wherein after receiving the configuration information, the method further comprises: receiving a release instruction transmitted by the network node, wherein the release instruction is used to release the PRACH resource (see para [0098] wherein the UE receiving the configuration message from the RNC, is mentioned and also the NodeB sending a release indication to the UE and the UE releasing the HS –RACH/PRACH resources, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and WANG et al. to have, after receiving the configuration information, to further include receiving a release instruction transmitted by the network node, wherein the release instruction being used to release the PRACH resource, disclosed by Ma et al. in order to provide an effective mechanism for obtaining trigger information for determining to release an allocated HS-RACH resources and thereby improving the use HS-RACHs for efficient uplink transmission in wireless communication system.
	Regarding claim 50, CATT and WANG et al. together teach the method of configuring a random access resource according to claim 37.
	CATT further teaches the method of configuring a random access resource according to claim 37, wherein transmitting the configuration information of the PRACH resource to the at least one terminal (see page 3, Fig.1 and section 2.2.1,  2nd & 3rd paragraphs).
	CATT and WANG et al. together yet are silent in teaching the method of configuring a random access resource according to claim 37, wherein after transmitting the configuration information, the method further comprises: transmitting, to the terminal, a release instruction used to release the PRACH resource. 
	However, Ma et al. teach a method (see Abstract), wherein after transmitting the configuration information, the method further comprises: transmitting, to the terminal, a release instruction used to release the PRACH resource (see para [0098] wherein the UE receiving the configuration message from the RNC, is mentioned and also the NodeB sending a release indication to the UE and the UE releasing the HS –RACH/PRACH resources, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and WANG et al. to have, after transmitting the configuration information, to further include transmitting, to the terminal, a release instruction used to release the PRACH resource, disclosed by Ma et al. in order to provide an effective mechanism for obtaining trigger information for determining to release an allocated HS-RACH resources and thereby improving the use HS-RACHs for efficient uplink transmission in wireless communication system.
9.	Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over CATT (“Discussion on DL beam recovery”, 3GPP TSG RAN WG1 Meeting #89, R1-1707477, dated May, 2017) in view of WANG et al. (US Pub. No: 2020/0120714 A1) and further in view of Gao et al. (US Pub. No: 2020/0154485 A1). 
	Regarding claims 75 and 76, CATT and WANG et al. together teach the method of configuring a random access resource according to claims 1 and 37, respectively.
WANG et al. further teach the method of configuring a random access resource according to claims 1 and 37, wherein the configuration information comprises information of the preamble sequence codes (see Fig.12 & para [0152] wherein the resource configuration indication may include one or more of: preamble time domain position indication, preamble frequency domain position indication, related beam group indication, preamble orthogonal cover/sequence code indication and uplink transmission resource indication for the additional information related to the terminal device, is mentioned).
CATT and WANG et al. together yet are silent in teaching the above method of configuring a random access resource wherein the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group.
However, Gao et al. teach a method (see Abstract) comprising wherein the preamble sequence codes comprise a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group (see para [0078] wherein PRACH configuration information including the length of PRACH symbol(s)/sequence(s) of preamble(s) for beam failure recovery request, is mentioned and also, wherein the length of PRACH symbol(s)/sequence(s)/preamble(s) and the number of PRACH symbol(s)/sequence(s)/preamble(s) being different, is mentioned and also see para [0082] wherein in an embodiment of the present disclosure, for a PRACH configuration, if it is configured for other cases such as beam failure recovery request, or on demand SI request, and etc., at least one of the length of CP, the length of PRACH symbol(s)/sequence(s)/preamble(s), the length of guard time and/or guard period, the number of PRACH symbol(s)/sequence(s)/preamble(s) being different for different values of subcarrier spacing configured for uplink and/or downlink transmission, is mentioned and also the uplink and/or downlink transmission being uplink data, uplink control channel, uplink reference signal, PRACH, etc., is mentioned and also see Figures 9A/9B and paragraphs [0112] & [0113]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of configuring a random access resource of CATT and WANG et al. to have the preamble sequence codes comprising a part of preamble sequence codes within a first predetermined group and a part of preamble sequence codes within a second predetermined group, disclosed by Gao et al. in  order to provide an effective mechanism of providing the parameters for efficient PRACH transmission for both timing advance adjustment and uplink synchronization of mobile terminals in wireless communication system.
Response to Arguments
10.	Applicant's arguments filed on 03/15/2022 w.r.t. amended independent claims 1 and 37 are moot under the new ground(s) of rejection made in view of WANG et al. (US Pub. No: 2020/0120714 A1) as presented in the current office action. 
11.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	ISLAM et al. (US Pub. No: 2018/0138962 A1) disclose an apparatus for determining a first set of parameters associated with a first RACH procedure, the first set of parameters being associated with beam failure recovery for a first UE in a cell.
	Pan et al. (US Pub. No: 2020/0059398 A1) disclose mechanisms for WTRU-initiated beam recovery including beam switching and beam sweeping in wireless communication system.
	AHN et al. (US Pub. No: 2020/0178338 A1) disclose a method for recovering a beam failure in a wireless communication system.
	KANG et al. (US Pub. No: 2020/0068416 A1) disclose a method for performing beam recovery in a wireless communication system, which is performed by a user equipment (UE) in a wireless communication system.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/Examiner, Art Unit 2477 
06/08/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477